 Case 2:20-cv-07575-FMO-PD Document 12 Filed 10/09/20 Page 1 of 2 Page ID #:41



1    Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
2    Mark S. Zhai (SBN 287988)
     mzhai@blakelylawgroup.com
3    Colby A. Meagle (SBN 328594)
     cmeagle@blakelylawgroup.com
4    BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
5    Manhattan Beach, California 90266
     Telephone: (310) 546-7400
6    Facsimile: (310) 546-7401
7    Attorneys for Plaintiff
     Deckers Outdoor Corporation
8
9
                            UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
     DECKERS OUTDOOR                        )     CASE NO.: 2:20-cv-07575-FMO-PD
12   CORPORATION, a Delaware                )
     Corporation,                           )
13                                          )
                       Plaintiff,           )     STIPULATION TO EXTEND TIME
14                                          )     FOR DEFENDANT SHOETOPIA,
                                            )     INC. TO RESPOND TO THE
15               v.                         )     COMPLAINT BY NOT MORE THAN
                                            )     30 DAYS (L.R. 8-3)
16                                          )
     SHOETOPIA, INC., a California          )
17   Corporation; FOREVER LINK              )
     INTERNATIONAL, INC., a California )          Complaint Served: 9/17/2020
18   Corporation; and DOES 1-10, inclusive, )     Current Response Due: 10/8/2020
                                            )
19                                          )     New Response Date: 11/7/2020
                       Defendants.          )
20                                          )
21
22        Counsel for Plaintiff Deckers Outdoor Corporation (“Deckers” or “Plaintiff”)
23   having met and conferred with counsel for Defendant Shoetopia, Inc. (“Defendant
24   Shoetopia”), the Parties agree and, pursuant to Local Rule 8-3, hereby stipulate to a
25   thirty (30) day extension of time for Defendant Shoetopia to answer or otherwise
26   respond to Plaintiff’s Complaint. This is the Parties’ first stipulation for an extension
27   of time.   Defendant Shoetopia shall file its Answer or otherwise respond to the
28   Complaint by November 7, 2020.
                                             1
     STIPULATION TO EXTEND TIME FOR DEFENDANT SHOETOPIA, INC. TO RESPOND TO THE
     COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
 Case 2:20-cv-07575-FMO-PD Document 12 Filed 10/09/20 Page 2 of 2 Page ID #:42



1
2     Dated:       October 9, 2020         BLAKELY LAW GROUP
3                                          By:    _/s/ Mark S. Zhai_________
                                                  Brent H. Blakely
4                                                 Mark S. Zhai
                                                  Colby A. Meagle
5                                                 Attorneys for Plaintiff
                                                  Deckers Outdoor Corporation
6
7
8
9
10
11
                                CERTIFICATE OF SERVICE
12
13         I hereby certify that on October 9, 2020, I electronically filed the foregoing
14   document with the Clerk of the Court using the CM/ECF system, which will
15   automatically send an e-mail notification of such filing to the attorneys of record who
16   are registered CM/ECF users, and that I shall serve a copy of this document as filed on
17   counsel for Defendant Shoetopia, Inc. by email on the same day as filing pursuant to
18   an agreement between the Parties.
19
      DATED:       October 9, 2020               By:   /s/ Mark S. Zhai
20                                                     Mark S. Zhai
21
22
23
24
25
26
27
28
                                             2
     STIPULATION TO EXTEND TIME FOR DEFENDANT SHOETOPIA, INC. TO RESPOND TO THE
     COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
